Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election Groups I-II in the reply filed on 2/7/2022 is acknowledged.  
	Currently amended claims 1-7, 12-18, (2/7/2022), and original claims 8-11, 19-22, are pending and under consideration by the Examiner.
	Claims 22-30 have been canceled.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/22/2021, 12/17/2021, and 12/13/2021, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	The terminal disclaimers submitted on 2/7/2022, 2/14/2022, and 2/15/2022 are sufficient to obviate non-statutory double-patenting rejections over US Patents 11,180,540, 11,053,280, 11,098,112, 11,098311, 11,186,625, and 11,174,283, and to obviate provisional non-statutory 

5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Jonathan S. Caplan on 2/14/2022.

6.	The application has been amended as follows:

IN THE CLAIMS:
	
Claim 1. (Currently amended) A method of producing aflibercept MiniTrap, comprising:
a) producing aflibercept using cells cultured in a chemically defined medium (CDM);
b) binding said aflibercept to a first capture chromatography;
c) eluting said aflibercept of step b) and subjecting said aflibercept to enzymatic cleavage to remove its Fc domain thereby forming MiniTrap;
d) subjecting said formed MiniTrap of step c) to a second capture chromatography, wherein said second capture chromatography step is subjected to one or more washes to obtain a first flowthrough fraction;
e) subjecting said first flowthrough fraction of step d) to an anion exchange chromatography (AEX) using an AEX column; and

wherein the amount of glycans are determined using hydrophilic interaction liquid chromatography with post-column fluorescence detection, and wherein the glycans are separated and eluted using acetonitrile and aqueous 50 mM ammonium formate (pH 4.4) and detected using a fluorescence detector with an excitation wavelength of 265 nm and an emission wavelength of 425 nm.

Claim 2. (Currently Amended) The method of claim 1, wherein said MiniTrap of step f) has 40% to 50% total fucosylated glycans.

Claim 3. (Currently Amended) The method of claim 1, wherein said MiniTrap of step f) has 30% to 55% total sialylated glycans.

Claim 4. (Currently Amended) The method of claim 1, wherein said MiniTrap of step f) has 6% to 15% mannose-5.

Claim 5. (Currently Amended) The method of claim 1, wherein said MiniTrap of step f) has 40 % to 50% total fucosylated glycans.



Claim 7. (Currently Amended) The method of claim 1, wherein said MiniTrap of step f) has 40 % to 50% total fucosylated glycans, 30% to 55% total sialylated glycans, 6% to 15% mannose-5, and 60% to 79% galactosylated glycans.

Claim 12. (Currently Amended) A method of producing aflibercept MiniTrap preparation, comprising: 
a) producing aflibercept using cells cultured in a chemically defined medium (CDM);
b) binding aflibercept to a first capture chromatography;
c) eluting said aflibercept of step b) and subjecting said aflibercept to enzymatic cleavage to remove its Fc domain thereby forming MiniTrap;
d) subjecting MiniTrap of step c) to a second capture chromatography, wherein said second capture chromatography step is subjected to one or more washes to obtain a first flowthrough fraction;
e) subjecting said first flowthrough fraction of step d) to an anion exchange chromatography (AEX) using an AEX column;
f) washing said AEX column of step e) to obtain a second flowthrough fraction having MiniTrap, wherein said MiniTrap has an amount of glycans selected from the group consisting of 40% to 60% total fucosylated glycans, 30% to 55% total sialylated glycans, 0% to 20% mannose-5, and 70% to 95% galactosylated glycans,

wherein the glycans are separated and eluted using acetonitrile and aqueous 50 mM ammonium formate (pH 4.4) and detected using a fluorescence detector with an excitation wavelength of 265 nm and an emission wavelength of 425 nm; and
g) formulating said MiniTrap of step f) into a drug product.

Claim 13. (Currently Amended) The method of claim 12, wherein said MiniTrap of step g) has 40 % to 50% total fucosylated glycans.

Claim 14. (Currently Amended) The method of claim 12, wherein said MiniTrap of step g) has 30% to 55% total sialylated glycans.

Claim 15. (Currently Amended) The method of claim 12, wherein said MiniTrap of step g) has 6% to 15% mannose-5.

Claim 16. (Currently Amended) The method of claim 12, wherein said MiniTrap of step g) has 40 % to 50% total fucosylated glycans.

Claim 17. (Currently Amended) The method of claim 12, wherein said MiniTrap of step g) has 60% to 79% galactosylated glycans.



7.	Claims 1-22 are allowable.

8.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of producing aflibercept MiniTrap, comprising:
a) producing aflibercept using cells cultured in a chemically defined medium (CDM);
b) binding said aflibercept to a first capture chromatography;
c) eluting said aflibercept of step b) and subjecting said aflibercept to enzymatic cleavage to remove its Fc domain thereby forming MiniTrap;
d) subjecting said formed MiniTrap of step c) to a second capture chromatography, wherein said second capture chromatography step is subjected to one or more washes to obtain a first flowthrough fraction;
e) subjecting said first flowthrough fraction of step d) to an anion exchange chromatography (AEX) using an AEX column; and
f) washing said AEX column of step e) to obtain a second flowthrough fraction having MiniTrap, wherein said MiniTrap has an amount of glycans selected from the group consisting of 40% to 60% total fucosylated glycans, 30% to 55% total sialylated glycans, 0% to 20% mannose-5, and 70% to 95% galactosylated glycans,

The method as recited in the claims is free of the prior art by virtue of the method steps. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method, which is an efficient and effective means to produce an anti-VEGF protein, aflibercept MiniTrap or VEGF MiniTrap (collectively referred to as MiniTrap). 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646